Citation Nr: 0404624	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-08 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
December 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for bilateral hearing loss and assigned a 10 
percent disability rating, effective from August 9, 1999.


REMAND

In the February 2004 Appellant's Brief, the appellant's 
representative alleges essentially that the appellant's 
hearing loss has increased in severity since he last 
underwent a VA audio examination in May 2001.  See Snuffer v. 
Gober, 10 Vet. App. 400, 408 (1997) (requiring a new 
examination where the claimant asserts that a disability has 
increased in severity since the time of the last VA 
examination).  Further, this contention is supported by a 
June 2001 statement from A. H., M.D. (Dr. H.).  Whereas 
testing at the May 2001 VA audio examination showed only 
moderate to severe high frequency sensorineural hearing loss 
in the right ear and moderate to profound mixed hearing loss 
in the left ear, Dr. H. diagnosed the appellant with 
bilateral severe to profound high frequency sensorineural 
hearing loss.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5102, 5103), and 
any other applicable legal precedent or 
statutory requirements are fully complied 
with and satisfied, including informing 
the appellant of the period of time which 
he has to submit additional evidence.  
Particular attention should be paid to 
the requirements as set forth in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159(b) (VA must 
inform the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
VA must also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.).  
But see VAOPGCPREC 8-2003 (O.G.C. Prec. 
8-2003) (Dec. 22, 2003) (addressing the 
question of whether a VCAA duty to 
provide notice is required for 
"downstream" issues on which a Notice 
of Disagreement (NOD) has been filed 
(such as the rating or effective date 
assigned following a grant of service 
connection)).

2.  The appellant should be afforded a VA 
audio examination to evaluate the 
severity of the appellant's service-
connected anxiety reaction.  The claims 
folder, including a June 28, 2001 
statement from A. H., M.D. (Dr. H.), the 
report of a May 2001 VA audio 
examination, the report of a May 2001 VA 
ear disease examination, and treatment 
records from Dr. H. showing treatment of 
the appellant from October 2000 to 
November 2000, should be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

In addition to completing all relevant 
inquiries on the examination worksheet, 
the examiner is requested to interpret 
the puretone threshold and speech 
recognition results of audiological 
testing conducted by a private (non-VA) 
audiologist in October 2000 from a 
graphic representation into numeric 
results similar to those used on the VA 
examination worksheet.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  The RO should 
readjudicate the claim, with 
consideration of the potential for 
"staged" ratings, pursuant to Fenderson 
v. West, 12 Vet. App. 119 (1999).  The 
SSOC should set forth all pertinent laws 
and regulations, including 38 C.F.R. 
§ 4.86 and regulations implementing the 
VCAA, and should include a discussion of 
the application of those laws and 
regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


